El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
¿Admite nuestro ordenamiento jurídico un decreto de pa-tria potestad y custodia compartida de menores por los padres post divorcio? Esta interrogante la plantea la sentencia de divorcio por consentimiento mutuo dictada por el Tribunal *472Superior, Sala de Mayagüez, a petición de Roberto Torres Ojeda y Debra A. Chávez Sorge. Dicho foro rechazó una esti-pulación (1) de ambos al efecto. (2) Se le concedió exclusiva-mente a la madre. A solicitud de ambos, revisamos.
I
La fiel adjudicación de la cuestión planteada requiere ini-cialmente un breve examen de los conceptos de patria potestad y custodia según visualizados en nuestro Código Civil, la doc-trina y la jurisprudencia. Sólo así podremos entrelazar lo pre-ceptuado en el Art. 107 del Código con las particularidades de los efectos del divorcio y la inequívoca premisa subyacente del legislador sobre el mejor bienestar de los hijos. Abordamos el problema, haciéndonos eco de la expresión de Castán Vázquez, de que todo intento de definir un concepto “entraña dificul-tades y atrae peligros” pues “[djefinir obliga a limitar”. J. M. Castán Vázquez, La Patria Potestad, Madrid, Ed. Rev. Der. Privado, 1960, pág. 9.
Mallen v. Vidal et al., 25 D.P.R. 669, 670 (1917), sienta la primera pauta. A tenor del Art. 222 del Código Civil de 1902 —antecesor del Art. 152 actual— reconocimos que el derecho a la patria potestad era naturalmente inherente a los padres y un derecho fundamental de ambos.
Décadas después, en Álvarez v. Srio. de Hacienda, 80 D.P.R. 16, 50-51 (1957), nos pronunciamos más concreta-*473mente sobre los elementos que agrupan la patria potestad. Citando a Puig Peña consignamos:
. . la patria potestad ha de concebirse y ejecutarse como una función que el Estado reconoce en los padres respecto de los hijos, en beneficio de éstos” siendo pues caracteres de la patria potestad los siguientes “(a) constituye, ante todo, un deber u óbligaeión que no puede ser objeto de excusa [ni renunciada] puesto que está asignada a los padres en virtud de los supremos principios de la moral familiar y razón social del Estado, que la articula en ellos como su-jetos a quienes corresponden con exclusividad; (b) esta obligación es de carácter personal no pudiendo ser realizada a través de un tercero ... (c) además es intransferible; no puede el padre transmitir a un tercero en bloque la patria potestad que ejerce sobre sus hijos ... ; (d) finalmente representa una obligación positiva de tracto continuado, que exige y requiere el despliegue eficaz y constante de una con-ducta de cumplimiento suficiente para llenar el cometido propio de la patria potestad”. (Énfasis en el original.)
La interacción de los caracteres que comprenden la insti-tución ha sido objeto de varias definiciones. Castán Vázquez intenta recogerlas, al exponer que la patria potestad es “el conjunto de derechos y deberes que corresponde a los padres sobre la persona y el patrimonio de cada uno de sus hijos no emancipados, como medio de realizar la función natural que les incumbe de proteger y educar a la prole”. (Énfasis en el original.) Castán Vázquez, op. cit, págs. 9-10. (3)
*474Nuestro Código Civil comparte esta visión y establece en su Art. 152 (31 L.P.R.A. see. 591) la regla general de que la patria potestad corresponde a ambos padres en el supuesto de que estén casados y en cuanto al hijo extramatrimonial, a aquel que lo hubiese reconocido. Reza:
La patria potestad sobre los hijos no emancipados corres-ponde, a ambos padres conjuntamente pudiendo ejercerla por sí solo en casos de emergencia el que en ese instante tenga bajo custodia al menor.
Todo hospital público o privado aceptará el consenti-miento de cualesquiera de los padres con patria potestad sobre los hijos no emancipados en casos de tratamiento médico y operación de emergencia que sea recomendada por un facultativo autorizado. El Secretario de Salud estable-cerá los procedimientos administrativos necesarios para cumplir estas disposiciones.
Corresponderá a uno solo de los padres la patria potestad cuando:
(1) el otro haya muerto, se encuentre ausente o esté impedido legalmente;
(2) sólo uno lo haya reconocido o adoptado. (4)
Es amplio el inventario preceptuado en dicho Código respecto a los deberes y facultades que el ejercicio de la patria potestad impone a los padres: (5) regir los bienes del me-nor;*475(6) representarlos legalmente; (7) educarlos; (8) alimen-tarlos y cuidar de su salud física y mental; (9) consentir a su matrimonio; (10) corregirlos y castigarlos moderadamente; (11) vigilar y protegerlos de peligros físicos y morales; (12) consen-tir a la adopción de sus hijos menores; (13) conceder la eman-cipación; (14) nombrarles tutor; (15) aceptar las donaciones que se les hagan, así como las herencias y legados si no tienen intereses incompatibles; (16) reservar a los hijos del primer matrimonio la propiedad de todos los bienes que haya adqui-*476rido de su difunto consorte por testamento, por sucesión intes-tada, donación o cualquier otro título lucrativo, (17) y pedir nombramiento de defensor judicial cuando exista oposición entre sus intereses y los del hijo adoptado. (18)
 Aunque el Código Civil y la jurisprudencia a veces tratan la custodia como una figura independiente de la patria potestad, con rigor científico, la primera realmente es un atri-buto inherente de la última. Así “los aspectos de custodia de menores no son en estricta lógica separables de la patria po-testad”. E. González Tejera, Bienestar del menor: Señala-mientos en torno a la patria potestad, custodia y adopción, en Cambios sociales y nuevos enfoques en el Derecho de Familia, Centro Investigaciones Sociales U.P.R., diciembre 1984, pág. 48. En realidad la custodia es un. componente de la patria potestad, pues ésta impone a los padres el deber primario de tener sus hijos no emancipados en su compañía. L. Muñoz Morales, Reseña histórica y anotaciones al Código Civil de Puerto Rico, Río Piedras, Ed. U.P.R., 1947, T. I, pág. 489; Art. 153(1) del Código Civil, 31 L.P.R.A. sec. 601(1).(19) Ello implica, como norma general, que aquel que ostente la *477patria potestad también tiene la custodia. Su ejercicio no necesariamente significa que tiene que tenerlos en su com-pañía. La doctrina admite, ante circunstancias aconsejables y necesarias para el bienestar del menor, el alejamiento del que ostenta la patria potestad. Un ejemplo común es el inter-nado del menor en una institución de enseñanza. Castán Váz-quez, op. cit., pág. 187. Véanse además casos citados, infra, págs. 479-480. En resumen, la custodia es la tenencia o control físico que tiene un progenitor sobre sus hijos.
II
El Art. 107 (31 L.P.R.A. see. 383), según enmendado, del Código Civil dispone :
En todos los casos de divorcio los hijos menores serán puestos bajo el cuidado y la patria potestad del cónyuge que el tribunal, en el ejercicio de su sana discreción, con-sidere que los mejores intereses y bienestar del menor que-darán mejor servidos; pero el otro cónyuge tendrá derecho a continuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el tribunal al dictar sen-tencia de divorcio, según los casos.
El cónyuge que haya sido privado de la custodia y la patria potestad tendrá derecho a recobrarlas si acreditare ante cualquier sala competente del Tribunal Superior el fa-llecimiento del otro ex cónyuge o demostrase a satisfacción del tribunal que a los mejores intereses y bienestar de los menores conviene la referida recuperación de patria po-testad. (Énfasis suplido.)
Su texto, en algunos extremos, es de reciente cuño. Anteriormente establecía que en todos los casos de divorcio los hijos menores de edad serían puestos bajo el cuidado y patria potestad de la parte a favor de la cual se hubiere dictado sentencia. El divorcio, para todos los efectos, constituía una causa de privación de la patria potestad con carácter punitivo. Cf. Puig Brutau, op. cit., pág. 246. Sin embargo, la Ley Núm. 100 de 2 de junio de 1976 eliminó de este precepto toda considera-*478ción sobre la culpabilidad de cualesquiera de los cónyuges al momento de adjudicar la patria potestad y la custodia. Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 508-509 (1978); Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 104-105 (1976). Su Exposición de Motivos, págs. 315-316, proclama indubitadamente la norma del mejor bienestar del menor (20) como guía para la formulación de conciencia judicial en la adjudicación:
El menor tiene derecho a gozar de la vida más saludable y satisfactoria posible luego del divorcio de sus padres. Tiene derecho a quedar lo menos afectado posible por el fracaso matrimonial de sus padres. Esto sólo se logrará tomando la determinación sobre su custodia y patria potes-tad en base a sus mejores intereses y bienestar y no en base a cuál de sus padres fue decretado “inocente”. (Énfasis suplido.)
En su perspectiva histórica el estatuto simplemente rei-tera e incorpora la norma judicial predicada en la máxima del poder de parens patriae basada, entre otros, en el caso de Rodríguez v. Gerena, 75 D.P.R. 900, 901-902 (1954):
[El Art. 107 del Código Civil] no destruye o restringe el poder de los tribunales para adoptar las medidas necesarias en cuanto a la custodia de los hijos menores, con el fin de lograr y proteger su bienestar y sus mejores intereses. . . . No obstante tales disposiciones, una corte de justicia en el ejercicio del poder de parens patriae, tiene autoridad para darle la custodia de tales hijos a la parte perdidosa en ac-ción de divorcio, si se le demuestra que es esa la medida más conveniente para ellos. Dichas disposiciones expresan una norma general, que está subordinada a la regla de que la consideración primordial es el superior interés público *479del bienestar de los hijos, de “mucha más importancia que cualquier derecho correlativo” a la custodia. ... La inter-pretación que les da el apelante nos llevaría al absurdo de que indefectiblemente habría que confiar la custodia al cón-yuge victorioso, aun cuando el tribunal estuviera conven-cido de que ello redundaría en perjuicio de los hijos, y tendría el efecto de revocar la doctrina sabiamente establecida por este Tribunal desde hace muchos años, y que ahora reafir-mamos, de que el derecho a la custodia está necesariamente subordinado al ejercicio por las cortes del poder de parens patriae. (Citas omitidas.)
El análisis de nuestra doctrina jurisprudencial bajo el texto anterior del Art. 107 y la enmienda experimentada en el 1976, permite varias conclusiones. Primero, es evidente que en su versión original, el Art. 107 no fue impedimento para que en un decreto de divorcio la patria potestad se concediera al cónyuge inocente y la custodia al culpable. Son abundantes nuestras decisiones al respecto. Nudelman v. Ferrer Bolívar, supra, pág. 495; Concepción v. Concepción, 105 D.P.R. 929 (1977); Matrero Reyes v. García Ramírez, supra; N.N.N. v. N.N.N., 95 D.P.R. 291 (1967); Colón v. Meléndez, 87 D.P.R. 442 (1963); Castro v. Meléndez, 82 D.P.R. 573 (1961); Rodríguez v. Torres, 80 D.P.R. 778 (1958); Pratt v. Reuter, 79 D.P.R. 962 (1957); Muñoz v. Torres, 75 D.P.R. 507 (1953); Rodríguez v. Gerena, supra; Santos v. Berdecía, 73 D.P.R. 766 (1952); Rodríguez v. Pagan, 67 D.P.R. 345 (1947); Fernández v. Martínez, 59 D.P.R. 548 (1941); Ríos v. Lafosse, 59 D.P.R. 509 (1941); Llopart v. Mesorana, 49 D.P.R. 250 (1935); Chardón v. Corté, 45 D.P.R. 621 (1933); Ex Parte Maldonado, 42 D.P.R. 867 (1931); Baba v. Rodríguez, 36 D.P.R. 502 (1927); Blanco v. Hernández, 32 D.P.R. 22 (1923), y Chabert v. Sánchez, 29 D.P.R. 241 (1921). (21)
*480Segundo, en múltiples ocasiones dictaminamos que la patria potestad estaba “subordinada siempre al ejercicio por las cortes del poder de parens patriae y que el factor dominante en el ejercicio de tal poder [era] el bienestar del hijo o hijos”. Chardón v. Corte, supra, pág. 625 y casos allí citados.
Tercero, tales adjudicaciones siempre se hicieron en casos contenciosos donde lo planteado era despojar de la patria po-testad al cónyuge que la tuviere en virtud de una sentencia de divorcio. Nuestra investigación no ha aportado una sola ins-tancia en que, a base del bienestar del menor, concediéramos la patria potestad originalmente al cónyuge culpable.
Y cuarto, esta fenomenología adjudicativa describe la verdadera aportación de la Ley Núm. 100: el reconocimiento expreso legislativo y de la doctrina jurisprudencial de que los tribunales pueden adjudicar y distribuir la patria potestad y custodia entre los ex cónyuges independientemente del concepto de culpa en el divorcio. Paralelamente, si el derrotero e intención legislativa es el mejor bienestar de los menores, no vemos fundamento válido alguno para que en la consecución de ese legítimo fin, la patria potestad y custodia no puedan ser compartida por ambos cónyuges si éstos lo convienen. (22)
hH HH H-1
Aclarado que nuestro derecho vigente permite la patria potestad y custodia compartida en divorcios decretados al amparo de las causales clásicas del Código Civil, no existe *481razón alguna por la cual con mayor justificación, se imponga igual solución a divorcios por consentimiento mutuo formu-lados al amparo del derecho a la intimidad del Art. II de nues-tra Constitución.
La norma humana de civilidad que inspiró la decisión jurí-dica de Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 277 (1978), es perfectamente compatible y armonizable con ese enfoque.
Aunque lamentable, es innegable que una de las consecuen-cias del divorcio es la ruptura del núcleo familiar. Este rom-pimiento, de ordinario doloroso en los aspectos afectivos, físi-cos y espirituales, se toma mucho más complejo cuando en el cuadro familiar existen menores, verdaderas víctimas inocen-tes. El fracaso matrimonial no debe ser óbice para el éxito compartido subsiguientemente en la relación materno y pa-terno-filial, que sabiamente se logra mediante abnegación, sacrificio y altruismo de los ex cónyuges. Reconocemos que en la práctica, una petición de divorcio por consentimiento mutuo impone a las partes una seria y profunda reevaluación sobre varios aspectos, posteriormente recogidas en las estipulaciones a ser sometidas al tribunal. Una de extrema importancia es el futuro y bienestar de los hijos. Nada les impide acordar, en aras de causar el menor daño emocional posible, que la patria potestad y custodia sea compartida.
En ausencia de causa justificada, sujeto el análisis a un preclaro discernimiento, la formulación de consciencia judicial decisoria en todo caso responderá —entre otros— a la ponderación de varios factores. Ello persigue determinar si existe una probabilidad real de que el esquema de patria potestad y custodia compartida propuesto habrá de funcionar entre los ex cónyuges que la solicitan. Es menester un acuerdo previo de que la patria potestad y custodia de sus hijos será compartida. Esta decisión inicial debe judicialmente ser mirada con simpatía y favorecida. De ordinario promueve el *482mejor bienestar del menor. Sin embargo, debido a la “alta res-ponsabilidad del Estado velar por la estabilidad de la familia, la guarda y cuidado de los hijos, ... [y] la adecuada protec-ción de las partes que disuelven su vínculo matrimonial”, Figueroa Ferrer v. E.L.A., supra, pág. 275, el tribunal deberá verificar que la misma no sea producto de la irreflexión o coac-ción, y por ende, cause mayor perjuicio al menor del que se trata de evitar. A tales efectos, el tribunal investigará si los padres poseen la capacidad, disponibilidad y firme propósito de asumir la responsabilidad de criar los hijos conjuntamente. Ello implica superar desavenencias personales, y por impera-tivo, sostener adecuada comunicación para adoptar aquellas decisiones conjuntas que redunden en beneficio y los mejores intereses del menor. En esta misión, el tribunal examinará si entre las partes existe un grado manifiesto de hostilidad y ten-siones —que lejos de ser pasajeras— sean sustanciales y si existe una probabilidad real de conflictos futuros que hagan inoperable el acuerdo. También podrá auscultar el parecer de los menores cuando la edad de éstos lo permita. El foro de ins-tancia podrá inquirir sobre las siguientes interrogantes: ¿Cuá-les son los verdaderos motivos y objetivos por los cuales la pareja ha solicitado la patria potestad y custodia compartida? La profesión, ocupación u oficio que realizan, ¿impedirá que efectivamente funcione el acuerdo? ¿Admite el ingreso econó-mico de ambos cualquier costo adicional que origine la custo-dia compartida? ¿Afecta perjudicialmente la ubicación y dis-tancia de ambos hogares la educación de los niños?
La ponderación de todos los factores enumerados y aquellos otros pertinentes, proveerá la solución. Atribuir a cada cual su justo valor, según las circunstancias peculiares del caso, será la clave para su disposición final. Salvadas estas cuestiones y evaluadas satisfactoria y positivamente las cualificaciones de los padres, si efectivamente los niños se beneficiarán de la custodia compartida vis-a-vis la custodia de uno *483solo, el tribunal deberá así decretarlo. Si determina que las necesidades sicológicas o emocionales del niño y su desarrollo se verán afectados negativamente, rechazará la solicitud y adjudicará la patria potestad y custodia conforme a la doc-trina prevaleciente del mejor interés y bienestar. El decreto expondrá las razones en que se fundamenta.
Los elementos y criterios esbozados deben ser expuestos y reducidos a escrito por los padres en la estipulación. Ésta será el punto de partida. De no existir este acuerdo de custodia y patria potestad compartida, el tribunal procederá a adjudicarla a uno de los progenitores. Contendrá todos los datos indicados para la investigación y comprobación judicial. Deben evitarse las ambigüedades. El acuerdo tiene que ser específico con relación al tiempo que pasarán los niños con cada cual; la educación que recibirán; su cuidado diurno; su religión, si alguna; localización del hogar u hogares, y otras áreas relacionadas con la crianza.
Para ultimar, estamos conscientes de que esta decisión no es una panacea para curar los males del divorcio en los hijos. Estará sujeta a reparos de que es un ideal inalcanzable, de uso limitado, y susceptible de generar mayores problemas familia-res y judiciales de los que intenta remediar. Reconocemos la infortunada realidad de que no toda pareja de ex cónyuges estarán siempre capacitados para ser acreedores a la misma. Más aún, existirán casos en que aun capacitados los cónyuges, al momento del divorcio dicha solución no fomente los mejores intereses o bienestar del menor.
Estas objeciones, aunque legítimas, no devalúan nuestro firme convencimiento de que la patria potestad y custodia compartida es un instrumento positivo y una solución adicional que los tribunales poseen en el delicado descargo de su función de parens patriae, para enfrentar el serio problema de las relaciones entre padres e hijos ante la ruptura del vínculo matrimonial. Convencidos como estamos, habremos de *484abstenernos de clasificarla a priori como una norma de excep-ción. Debe estimarse como una alternativa más. En el área compleja del derecho de familia —eminentemente humana— los mecanismos legales no pueden ser los únicos disponibles para resolver los conflictos. De ello deben estar conscientes to-dos los participantes, incluso los abogados. Éstos deberán cooperar de buena fe para que se fortalezcan, en lugar de que se debiliten, los lazos afectivos entre sus progenitores. En esa tarea, afinar la sensibilidad humana para intuir dónde está el mejor bienestar del menor, es digna recompensa de la noble función social de la abogacía. El tiempo es ingrediente esen-cial. Unido al amor de los padres, brindará la seguridad y espíritu de valentía suficientes que requiere compartir tan noble misión.
Por los fundamentos expuestos, se devolverá el caso al tribunal de instancia para que, conforme lo pautado, previa oportunidad a las partes, reevalúe su determinación.
El Juez Asociado Señor Rebollo López emitió opinión disi-dente. El Juez Asociado Señor Hernández Denton emitió voto particular.

 Rezaba: “Los peticionarios han acordado que la patria potestad y la custodia de su hija menor Desiree Torres Chávez será para ambos y que regularán de mutuo acuerdo las relaciones paterno y materno-filiales de tal forma que redunde en beneficio de los mejores intereses de la menor. Nin-guno de ellos podrá llevarse o permitir que se lleven la niña fuera de la jurisdicción del Estado Libre Asociado de Puerto Rico a menos que ambos consientan por escrito.”


La ausencia de fundamento expreso del tribunal para sostener su posición, nos mueve a inferir que descansó en lo dispuesto por el Art. 107 del Código Civil.


 Se ha apuntado que las Partidas intentaban una definición: “Patria potestas en latín, tanto quier dezir en romance, como el poder que han los padres sobre los fijos. (Part. 4a, Tit. XVII, Ley la).” J. M. Castán Vázquez, La Patria Potestad, Madrid, Ed. Rev. Der. Privado, 1960, pág. 10.
Por su parte, Muñoz Morales señala como precedente más remoto el contenido en el libro primero de la Instituía en su Tit. IX del Derecho Ro-mano: “in potestate nostra sunt liberi nostri, quos ex justis nupttis procrea-vimus— ius auten potestatis quod in liberos habemus, proprium est civium Romanorum; nulli enim alü sunt homines qui talem in liberos habeant potes-tatem, qualem nos habemus. (Bajo nuestra potestad están nuestros hijos a los cuales procreamos de justas nupcias. Pero el derecho de potestad que *474tenemos sobre los hijos es propio de los ciudadanos Romanos; pues no hay otros hombres que tengan sobre los hijos tal potestad cual nosotros la tene-mos.” L. Muñoz Morales, Reseña histórica y anotaciones al Código Civil de Puerto Rico, Río Piedras, Junta Editora U.P.R., 1947, T. I, pág. 478.


No siempre fue así. Nuestro Código Civil, al igual que el español y el de otros países había perpetuado el anacronismo de atribuir tal poder (potestad) sólo al padre (patria). Véanse: Castán Vázquez, op. cit., págs. 16-35; J. Lacruz Berdejo y F. Sancho Rebullida, Derecho de Familia, 3ra ed., Barcelona, Ed. Bosch, 1978, T. II, págs. 159-162; 167-168.


En Puerto Rico véanse: E. González Tejera, Bienestar del menor: Señalamientos en tomo a la patria potestad, custodia y adopción, en Cam-bios sociales y nuevos enfoques en el Derecho de Familia, Centro Investiga-ciones Sociales U.P.R., diciembre 1984, págs. 9-22; Muñoz Morales, op. cit., págs. 476 et seq. En general: Lacruz Berdejo y Sancho Rebullida, op. cit., *475págs. 174-177; J. Castán Tobeñas, Derecho civil español común y foral, 8va ed., Madrid, Ed. Reus, 1966, T. V, Vol. II, pág. 151 y ss.; Castán Vázquez, op. cit., pág. 178 et seq.; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1970, T. IV, Vol. II, pág. 188 et seq.


Art. 154 y ss., 31 L.P.R.A. see. 611 y ss. Incluye tal deber la facul-tad de: administrar y usufructuar los bienes adquiridos por el hijo no emancipado con su trabajo o industria; o cualquier otro título lucrativo; propiedad y usufructo de los bienes adquiridos por el hijo no emancipado con el caudal de los padres; administrar los bienes o rentas donadas o le-gadas al menor para los gastos de su educación e instrucción; enajenar bienes muebles hasta el valor de $2,000 y otorgar contratos de arrenda-miento de propiedad inmueble por un término no mayor de seis años; ena-jenar o gravar bienes muebles de mayor valor o inmuebles mediante auto-rización judicial y previa comprobación de necesidad o utilidad; representar a los hijos en partición de herencia si no tienen intereses incompatibles, Art. 1013 (31 L.P.R.A. see. 2879); contratar a nombre del menor, Art. 1211 (31 L.P.R.A. see. 3376). Véanse otros deberes especiales con relación a los bienes: Arts. 158, 159, 162 (31 L.P.R.A. sees. 615, 616, 618). Sobre tales facultades véanse en general: Q. M. Scaevola, Código Civil, Madrid, Ed. Reus, 1942, T. III, pág. 524 et seq.; Castán Tobeñas, op. cit., pág. 166 et seq.


 Art. 153 (31 L.P.R.A. see. 601).


 Const. E.L.A., Art. II, Sec. 5; Ley de 12 de marzo de 1903, Sec. 60, según enmendada (18 L.P.R.A. sec. 80(g)) ; Guadalupe Viera v. Morell, 115 D.P.R. 4 (1983); Key Nieves v. Oyóla Nieves, 116 D.P.R. 261 (1985).


 Art. 152 (31 L.P.R.A. see. 591); 8 L.P.R.A. sees. 404 y 431.


 Arts. 70(4), 74 y 77 (31 L.P.R.A. sees. 232(4), 242 y 245).


 Art. 153 (31 L.P.R.A. sec. 601).


 Arts. 166 y 1803 (31 L.P.R.A. secs. 634 y 5142).


 Art. 135 (31 L.P.R.A. sec. 536).


 Arts. 232, 233 (31 L.P.R.A. secs. 901, 911).


 Arts. 174 y 176 (31 L.P.R.A. secs. 681, 683).


 Art. 567 (31 L.P.R.A. sec. 2002).


 Art. 923 (31 L.P.R.A. see. 2731).


 Art. 160 (31 L.P.R.A. sec. 617).


Castán Vázquez, op, cit, pág. 186, comenta:
“La obligación de los padres de guardar a los hijos se deriva de la pa-tria potestad como medio normal de cumplir la función que ésta entraña, y se funda, como ella, en el mismo Derecho natural. Es derecho al par que deber, constituyendo uno de los poderes-deberes típicos de la patria potestad.
“En la doctrina moderna se habla del derecho de guarda de los padres con un amplio concepto que comprende los tres medios esenciales de gober-nar al hijo: la educación, la vigilancia y la corrección. Ahora, sin embargo, nos referimos exclusivamente al derecho y deber de los padres de tener en su compañía a los hijos.
“Conviene recordar, al tratar esta materia, que la función de conviven-cia se ejerce sobre personas; se habla del derecho de retener a los hijos, de reclamarlos a un tercero, etc.; pero, como dicen Kipp y Wolff, ‘no existe posesión sobre el hijo’, y, por tanto, ciertas cuestiones se plantean sólo en sentido figurado.” (Énfasis en el original y escolio omitido.)


 Recientemente, nuestra jurisprudencia ha esclarecido y establecido los criterios para los juzgadores de instancia en torno a la guía del mejor beneficio del menor, Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 105 y ss. (1976); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978). Para un análisis del concepto véase Apuntes sobre procedimientos judiciales en torno a la familia, Secretariado Conferencia Judicial, Tribunal Supremo de Puerto Rico, 1984, pág. 171 y ss.


En este sentido lo expresado en Guadalupe Viera v. Morell, supra, pág. 13 esc. 5 —en cuanto a que la patria potestad debe adjudicarse a uno solo de los ex cónyuges— debe estimarse dictum. Cf. Liciaga Horta v. A.C.A.A., 105 D.P.R. 813, 815 (1977).


 En España, después de las enmiendas al título de Familia del Có-digo Civil, informan Lacruz Berdejo y Sancho Rebullida, que luego del divor-cio, separación o disolución del vínculo matrimonial toda alteración en cuan-to al ejercicio de la patria potestad debe estar polarizada por la convenien-cia del hijo. Tal alteración puede consistir desde la atribución total del ejer-cicio de la patria potestad a uno de los progenitores hasta la equilibrada distribución entre ambos de las facultades que la integran. Op. cit, págs. 255-256. Véase Art. 92 del Código Civil español, según enmendado.